Exhibit 10.4

Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Gary M.
Fritz (“Employee”) and Expedia, Inc., a Washington corporation (the “Company”),
and is effective as of the last date executed by all parties hereto (the
“Effective Date”).

WHEREAS, the Company desires to establish its right to the services of Employee,
in the capacity described below, on the terms and conditions hereinafter set
forth, and Employee is willing to accept such employment on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

1A. EMPLOYMENT. The Company agrees to employ the Employee as Co-President,
Partner Services Group. Employee shall also remain as an officer of the
Company’s parent corporation, Expedia, Inc. (Delaware). During Employee’s
employment with the Company, Employee shall do and perform all services and acts
necessary or advisable to fulfill the duties and responsibilities as are
commensurate and consistent with Employee’s position and shall render such
services on the terms set forth herein. During Employee’s employment with the
Company, Employee shall report directly to the Chief Executive Officer of the
Company (“Reporting Officer”). Employee shall have such powers and duties with
respect to the Company as may reasonably be assigned to Employee by the
Reporting Officer, to the extent consistent with Employee’s position and status.
Employee agrees to devote all of Employee’s working time, attention and efforts
to the Company and to perform the duties of Employee’s position in accordance
with the Company’s policies as in effect from time to time. Employee’s principal
place of employment shall be the Company’s offices located in Bellevue,
Washington.

2A. TERM OF AGREEMENT. The term of this Agreement shall commence on the
Effective Date and shall continue for a period of two years. The period
beginning on the date hereof and ending on the second anniversary hereof shall
be referred to hereinafter as the “Term.”

Notwithstanding anything to the contrary in this Section 2A, Employee’s
employment hereunder may be terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.

3A. COMPENSATION.

(a) BASE SALARY. During the Term, the Company shall pay Employee an annual base
salary of $375,000 (the “Base Salary”), payable in equal biweekly installments
or in accordance with the Company’s payroll practice as in effect from time to
time. Effective as of January 1, 2010, the Base Salary shall be increased to not
less than $400,000. For all purposes under this Agreement, the term “Base
Salary” shall refer to Base Salary as in effect from time to time.



--------------------------------------------------------------------------------

(b) DISCRETIONARY BONUS. During the Term, Employee shall be eligible to receive
discretionary annual bonuses. For purposes of the foregoing, Employee’s annual
target bonus shall be 75% of Employee’s Base Salary earned for that year (the
“Target Bonus Percentage”). The bonus will be made at the same time that bonuses
generally are paid by the Company, currently scheduled to be no later than
March 15 for the preceding calendar year.

(c) BENEFITS. From the Effective Date through the date of termination of
Employee’s employment with the Company for any reason, Employee shall be
entitled to participate in any welfare, health and life insurance and pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated employees of
the Company. Without limiting the generality of the foregoing, Employee shall be
entitled to the following benefits:

(i) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in performing Employee’s duties for the Company, on the same basis as
similarly situated employees and in accordance with the Company’s policies as in
effect from time to time, but in no event shall reimbursement occur after the
end of the subsequent calendar year.

(ii) Vacation. During the Term, Employee shall be entitled to paid vacation, in
accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated employees of the Company generally.

(d) RESIGNATION/TERMINATION OF CO-PRESIDENT. The parties acknowledge that
initially there will be two Co-Presidents, Partner Services Group. If the
Co-President who is not the Employee ceases to serve as Co-President for any
reason, then (i) the then-current Base Salary shall be increased by not less
than 20% and (ii) the Target Bonus Percentage shall be increased to not less
than 100%.

4A. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

 

If to the Company:

   333 108th Avenue NE       Bellevue,WA 98004       Attention: General Counsel
  

If to Employee:

   Gary M. Fritz       900 18th Avenue E.       Seattle, WA 98112   

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

5A. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance

 

2



--------------------------------------------------------------------------------

with the internal laws of the State of Washington without reference to the
principles of conflicts of laws. Any and all disputes between the parties which
may arise pursuant to this Agreement will be heard and determined before an
appropriate federal court in Washington, or, if not maintainable therein, then
in an appropriate Washington state court. The parties acknowledge that such
courts have jurisdiction to interpret and enforce the provisions of this
Agreement, and the parties consent to, and waive any and all objections that
they may have as to, personal jurisdiction and/or venue in such courts.

6A. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Employee expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement as of the Effective Date.

 

EXPEDIA, INC.

/S/ Burke F. Norton

By:   Burke F. Norton Title:   Executive Vice President, General Counsel Dated:
March 16, 2009

/S/ Gary M. Fritz

Gary M. Fritz Dated: March 16, 2009

 

3



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

1. TERMINATION OF EMPLOYEE’S EMPLOYMENT.

(a) DEATH. In the event Employee’s employment hereunder is terminated by reason
of Employee’s death, the Company shall pay Employee’s designated beneficiary or
beneficiaries, within 30 days of Employee’s death in a lump sum in cash,
(i) Employee’s Base Salary through the end of the month in which death occurs
and (ii) any Accrued Obligations (as defined in Section 1(g) below).

(b) DISABILITY. If, as a result of Employee’s incapacity due to physical or
mental illness (“Disability”), Employee shall have been absent from the
full-time performance of Employee’s duties with the Company for a period of four
consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 4A of the attached
Employment Agreement), Employee shall not have returned to the full-time
performance of Employee’s duties, Employee’s employment under this Agreement may
be terminated by the Company for Disability. During any period prior to such
termination during which Employee is absent from the full-time performance of
Employee’s duties with the Company due to Disability, the Company shall continue
to pay Employee’s Base Salary at the rate in effect at the commencement of such
period of Disability, offset by any amounts payable to Employee under any
disability insurance plan or policy provided by the Company. Upon termination of
Employee’s employment due to Disability, the Company shall pay Employee within
30 days of such termination (i) Employee’s Base Salary through the end of the
month in which termination occurs in a lump sum in cash, offset by any amounts
payable to Employee under any disability insurance plan or policy provided by
the Company; and (ii) any Accrued Obligations (as defined in Section 1(g)
below).

(c) TERMINATION FOR CAUSE. The Company may terminate Employee’s employment under
this Agreement with or without Cause at any time prior to the expiration of the
Term. As used herein, “Cause” shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Employee; provided, however, that after indictment, the Company may suspend
Employee from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Employee of a fiduciary duty owed to the Company; (iii) a material
breach by Employee of any of the covenants made by Employee in Section 2 hereof;
(iv) the willful or gross neglect by Employee of the material duties required by
this Agreement; or (v) a violation by Employee of any Company policy pertaining
to ethics, legal compliance, wrongdoing or conflicts of interest that, in the
case of the conduct described in clauses (iv) or (v) above, if curable, is not
cured by Employee within 30 days after Employee is provided with written notice
thereof. Upon (A) the termination of Employee’s employment by the Company for
Cause or (B) Employee’s resignation prior to the expiration of the Term, the
Company shall have no further obligation hereunder, except for the payment of
any Accrued Obligations (as defined in Section 1(g) below).

 

4



--------------------------------------------------------------------------------

(d) RESIGNATION BY EMPLOYEE FOR GOOD REASON. Upon Employee’s resignation for
Good Reason at any time prior to the expiration of the Term, then (i) the
Company shall continue to pay Employee the Base Salary through the longer of
(x) the end of the Term and (y) 18 months (such period, the “Salary Continuation
Period” and such payments, the “Cash Severance Payments”), in each case payable
in equal biweekly installments in accordance with the Company’s payroll practice
as in effect from time to time; (ii) the Company shall pay Employee within 30
days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in Section 1(g) below); (iii) the Company shall pay in
cash to Employee for each month between the date of termination and the end of
the Salary Continuation Period an amount equal to the premiums charged by the
Company to maintain COBRA benefits continuation coverage for Employee and
Employee’s eligible dependents to the extent such coverage is then in place; and
(iv) any compensation awards of Employee based on, or in the form of, Company
equity (e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination but which would, but for a termination of employment, have
vested during the twelve months following such termination (such period, the
“Equity Acceleration Period”) shall vest as of the date of such termination of
employment; provided that any outstanding award with a vesting schedule that
would, but for a termination of employment, have resulted in a smaller
percentage (or none) of the award being vested through the end of such Equity
Acceleration Period than if it vested annually pro rata over its vesting period
shall, for purposes of this provision, be treated as though it vested annually
pro rata over its vesting period (e.g., if 100 restricted stock units (“RSUs”)
were granted 2.7 years prior to the date of the termination and vested pro rata
on each of the first five anniversaries of the grant date and 100 RSUs were
granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest); provided further that
any amount that would vest under this provision but for the fact that
outstanding performance conditions have not been satisfied shall vest only if,
and at such point as, such performance conditions are satisfied; and provided
further that if any Equity Awards made subsequent to the Effective Date of this
Agreement specifies a more favorable post-termination vesting schedule for such
equity, the terms of the award agreement for such Equity Award shall govern.

“Good Reason” shall mean the occurrence of any of the following without
Employee’s prior consent: (A) the Company’s material breach of any material
provision of this Agreement, (B) the material reduction in Employee’s duties,
including any change in the reporting structure of the Employee, (C) the
material reduction in Employee’s Base Salary, (D) the relocation of Employee’s
principal place of employment more than 50 miles outside the Seattle
metropolitan area, or (E) the relocation of the principal place of employment of
either (i) a material portion of the Company’s employees primarily supporting
the market management or business intelligence divisions of the Partner Services
Group (“PSG”) as of the Effective Date or thereafter and located in the Seattle
metropolitan area immediately prior to such relocation more than 50 miles
outside of the Seattle metropolitan area, or (ii) a material portion of the
Company’s employees who are vice presidents or more senior and who are primarily
engaged in the management of the market management or business intelligence
divisions of PSG as of the Effective Date or thereafter and located in the
Seattle metropolitan area immediately prior to such relocation more than 50
miles

 

5



--------------------------------------------------------------------------------

outside of the Seattle metropolitan area, unless, in each case, Employee has
approved of such relocations; provided that in no event shall Employee’s
resignation be for “Good Reason” unless (x) an event or circumstance set forth
in clauses (A) through (E) shall have occurred and Employee provides the Company
with written notice thereof within 30 days, after the Employee has knowledge of
the occurrence or existence of such event or circumstance, which notice
specifically identifies the event or circumstance that Employee believes
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within 30 days after receipt of such notice, and (z) the
Employee resigns within 90 days in the case of an event or circumstance set
forth in clauses (A) through (D), or 30 days in the case of an event or
circumstance set forth in clause (E), after the expiration of the period
referred to in clause (y) above. The payment to Employee of the severance
benefits described in Section 1(d), except for Section 1(d)(ii), shall be
subject to Employee’s execution and non-revocation of a general release of the
Company and its affiliates, within 30 days of the date of termination of
Employee’s employment, in a form substantially similar to that attached as
Exhibit A, subject to modifications by the Company to comply with applicable
law, the mitigation and offset provisions in Section 1(f), and Employee’s
compliance with the restrictive covenants set forth in Section 2. Employee
acknowledges and agrees that the Company’s payment of severance benefits, except
those described in Section 1(d)(ii), constitutes good and valuable consideration
for such release.

(e) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE. Upon
termination of Employee’s employment prior to the expiration of the Term by the
Company for any reason other than Employee’s death or Disability or for Cause,
then (i) the Company shall continue to pay Employee the Base Salary through the
end of the Salary Continuation Period over the course of such period, such Cash
Severance Payments payable in equal biweekly installments in accordance with the
Company’s payroll practice as in effect from time to time; (ii) the Company
shall pay Employee within 30 days of the date of such termination in a lump sum
in cash any Accrued Obligations (as defined in Section 1(g) below); (iii) the
Company shall pay in cash to Employee for each month between the date of
termination and the end of the Salary Continuation Period an amount equal to the
premiums charged by the Company to maintain COBRA benefits continuation coverage
for Employee and Employee’s eligible dependents to the extent such coverage is
then in place; and (iv) any Equity Awards that are outstanding and unvested at
the time of such termination but which would, but for a termination of
employment, have vested during the Equity Acceleration Period shall vest as of
the date of such termination of employment; provided that any outstanding award
with a vesting schedule that would, but for a termination of employment, have
resulted in a smaller percentage (or none) of the award being vested through the
end of such Equity Acceleration Period than if it vested annually pro rata over
its vesting period shall, for purposes of this provision, be treated as though
it vested annually pro rata over its vesting period (e.g., if 100 RSUs were
granted 2.7 years prior to the date of the termination and vested pro rata on
each of the first five anniversaries of the grant date and 100 RSUs were granted
1.7 years prior to the date of termination and vested on the fifth anniversary
of the grant date, then on the date of termination 20 RSUs from the first award
and 40 RSUs from the second award would vest); provided further that any amount
that would vest under this provision but for the fact that outstanding
performance conditions have not been satisfied shall vest only if, and at such
point as, such performance conditions are satisfied; and

 

6



--------------------------------------------------------------------------------

provided further that if any Equity Award made subsequent to the Effective Date
of this Agreement specifies a more favorable post-termination vesting schedule,
the terms of the award agreement for such Equity Award shall govern.

Notwithstanding the preceding provisions of Section 1(d) or this Section 1(e),
in the event that Employee is a “specified employee” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, including any
regulations and guidance issued thereunder (“Section 409A”)) on the date of
termination of Employee’s employment with the Company and the Cash Severance
Payments to be paid within the first six months following such date (the
“Initial Payment Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-l(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the Cash
Severance Payments that is a “short-term deferral” within the meaning of Treas.
Regs. Section 1.409A-l(b)(4)(i) shall be paid at the times set forth in
Section 1(d), (2) any portion of the Cash Severance Payments (in addition to the
amounts contemplated by the immediately preceding clause (1)) that is payable
during the Initial Payment Period that does not exceed the Limit shall be paid
at the times set forth in Section 1(d) as applicable, (3) any portion of the
Cash Severance Payments that exceeds the Limit and is not a “short-term
deferral” (and would have been payable during the Initial Payment Period but for
the Limit) shall be paid, with Interest, on the first business day of the first
calendar month that begins after the six-month anniversary of Employee’s
“separation from service” (within the meaning of Section 409A of the Code) and
(4) any portion of the Cash Severance Payments that is payable after the Initial
Payment Period shall be paid at the times set for the in Section 1(d). For
purposes of this Agreement, “Interest” shall mean interest at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code, from the date on
which payments would otherwise have been made but for any required delay through
the date of payment.

(f) The payment to Employee of the severance benefits described in Section 1(e),
except for Section l(e)(ii), shall be subject to Employee’s execution and
non-revocation of a general release of the Company and its affiliates in a form
substantially similar to that attached as Exhibit A, subject to modifications by
the Company to comply with applicable law, the mitigation and offset provisions
in Section 1(f), and Employee’s compliance with the restrictive covenants set
forth in Section 2. Employee acknowledges and agrees that the Company’s payment
of severance benefits described in Section 1(e), except for Section 1(e)(ii),
constitutes good and valuable consideration for such release.

(g) MITIGATION; OFFSET. In the event of termination of Employee’s employment
prior to the end of the Term, Employee shall use his reasonable best efforts to
seek other employment and to take other reasonable actions to mitigate the
amounts payable under Section 1(d), except for Section 1(d)(ii), and/or
Section 1(e), except for Section 1(e)(ii) hereof, if any. If Employee obtains
other employment during the Salary Continuation Period, the amount of any
payment or benefit provided to Employee under Sections 1(d) and 1(e), except for
Sections l(d)(ii) and 1(e)(ii) hereof, which has been paid to Employee shall be
refunded to the Company by Employee in an amount equal to any compensation
earned by Employee as a result of employment with or services provided to
another employer during the Salary Continuation Period. In addition, all future
amounts payable by the Company under Sections 1(d) and 1(e) to Employee during
the Salary Continuation Period, except for Sections l(d)(ii) and 1(e)(ii)
hereof, shall be offset by the amount earned by Employee from another employer.
For purposes of this Section 1(f),

 

7



--------------------------------------------------------------------------------

Employee shall have an obligation to inform the Company regarding Employee’s
employment and benefits status following termination and during the period
encompassing the Term (including, without limitation, the Salary Continuation
Period).

(h) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Employee’s accrued but unpaid Base Salary
through the date of death or termination of employment for any reason, as the
case may be; and (ii) any compensation previously earned by Employee (together
with any interest or earnings thereon) that has not yet been paid and that is
not otherwise paid at a later date pursuant to any deferred compensation
arrangement of the Company to which Employee is a party, if any (provided, that
any election made by Employee pursuant to any deferred compensation arrangement
that is subject to Section 409A of the Code regarding the schedule for payment
of such deferred compensation shall prevail over this Section 1(h) to the extent
inconsistent herewith).

(i) CHANGE IN CONTROL. The 23,544 restricted stock units granted to Employee by
IAC/InterActiveCorp (“IAC”) on February 10, 2005 pursuant to the IAC (formerly,
USA Networks, Inc.) 1997 Stock and Annual Incentive Plan shall vest upon a
Change in Control (as defined in Exhibit A to the related Restricted Stock Unit
Agreement) in accordance with Section 11(a) of such Plan.

(j) SECTION 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, including any regulations and
guidance issued thereunder (“Section 409A”), to the extent Section 409A is
applicable to this Agreement. Notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall be interpreted, operated and
administered by the Company in a manner consistent with such intention and to
avoid the pre-distribution inclusion in income of amounts deferred under this
Agreement and the imposition of any additional tax or interest with respect
thereto. Without limiting the generality of the foregoing, to the extent
required in order to comply with Section 409A, amounts that would otherwise be
payable under this Agreement during the six-month period immediately following
the date of termination of the Employee’s employment shall instead be paid on
the first business day after the date that is six months following the
Employee’s “separation from service” within the meaning of Section 409A.

2. CONFIDENTIAL INFORMATION; DUTY OF LOYALTY; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.

(a) CONFIDENTIALITY. Employee acknowledges that while employed by the Company
Employee will occupy a position of trust and confidence. The Company has
provided and shall continue to provide Employee with Confidential Information.
Employee shall hold in a fiduciary capacity for benefit of the Company and its
subsidiaries and affiliates, and shall not, except as may be required to perform
Employee’s duties hereunder or as required by applicable law, without limitation
in time, communicate, divulge, disseminate, disclose to others or otherwise use,
whether directly or indirectly, any Confidential Information. “Confidential
Information” shall mean information about the Company or any of its subsidiaries
or affiliates,

 

8



--------------------------------------------------------------------------------

and their respective businesses, employees, consultants, contractors, suppliers,
clients and customers that is not disclosed by the Company or any of its
subsidiaries or affiliates for financial reporting purposes and that was learned
by Employee in the course of employment by the Company or any of its
subsidiaries or affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, processes, methods, research, secret
data, costs, names of users or purchasers of their respective products or
services, business methods, operating procedures or programs or methods of
promotion and sale, information relating to accounting or tax strategies and
data, information and client and customer lists and all papers, resumes, and
records (including computer records) of the documents containing such
Confidential Information. For purposes of this Section 2(a), information shall
not cease to be Confidential Information merely because it is embraced by
general disclosures for financial reporting purposes or because individual
features or combinations thereof are publicly available. Notwithstanding the
foregoing provisions, if Employee is required to disclose any such confidential
or proprietary information pursuant to applicable law or a subpoena or court
order, Employee shall promptly notify the Company in writing of any such
requirement so that the Company may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions hereof.
Employee shall reasonably cooperate with the Company to obtain such a protective
order or other remedy. If such order or other remedy is not obtained prior to
the time Employee is required to make the disclosure, or the Company waives
compliance with the provisions hereof, Employee shall disclose only that portion
of the confidential or proprietary information which he is advised by counsel
that he is legally required to so disclose. Employee acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. Employee
agrees to deliver or return to the Company, at the Company’s request at any time
or upon termination or expiration of Employee’s employment, all documents,
computer tapes and disks, plans, initiatives, strategies, records, lists, data,
drawings, prints, notes and written information (and all copies thereof) created
by or on behalf of the Company or its subsidiaries or affiliates or prepared by
Employee in the course of Employee’s employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company.

(b) DUTY OF LOYALTY. In consideration of the Company’s promise to disclose, and
disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Employee, Employee hereby agrees and covenants that:
Until the longer of (i) the last day of the Term and (ii) a period which
includes the last day of the month of the 18 month period following the
Employee’s date of termination of employment for any reason, including the
expiration of the Term (the “Restricted Period”), Employee shall not, directly
or indirectly, engage in, assist or become associated with a Competitive
Activity. For purposes of this Section 2(b): (i) a “Competitive Activity” means,
at the time of Employee’s termination, any business or other endeavor in any
jurisdiction of a kind being conducted by the Company or any of its subsidiaries
or affiliates (or demonstrably anticipated by the Company or its subsidiaries or
affiliates), including, without limitation, those that are engaged in the
provision of any lodging or travel related services (including, without
limitation, corporate travel services), in any jurisdiction as of

 

9



--------------------------------------------------------------------------------

the Effective Date or at any time thereafter (such affiliates including, without
limitation, Hotels.com, Hotwire, Inc. and TripAdvisor); and (ii) Employee shall
be considered to have become “associated with a Competitive Activity” if
Employee becomes directly or indirectly involved as an owner, principal,
employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, advisor, lender, or in any other
individual or representative capacity with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity.
Notwithstanding the foregoing, Employee may make and retain investments during
the Restricted Period, for investment purposes only, in less than five percent
(5%) of the outstanding capital stock of any publicly-traded corporation engaged
in a Competitive Activity if stock of such corporation is either listed on a
national stock exchange or on the NASDAQ National Market System if Employee is
not otherwise affiliated with such corporation.

(c) NON-SOLICITATION OF EMPLOYEES. Employee recognizes that he or she will
possess Confidential Information about other employees, officers, directors,
agents, consultants and independent contractors of the Company and its
subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee recognizes that the information he or she will possess about these
employees, officers, directors, agents, consultants and independent contractors
is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Employee because of
Employee’s business position with the Company. Employee agrees (i) that, during
the Restricted Period, Employee will not, directly or indirectly, hire or
solicit or recruit the employment or services of (i.e., whether as an employee,
officer, director, agent, consultant or independent contractor), or encourage to
change such person’s relationship with the Company or any of its subsidiaries or
affiliates, any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates provided,
however, that a general solicitation of the public for employment shall not
constitute a solicitation hereunder so long as such general solicitation is not
designed to target, or does not have the effect of targeting, any employee,
officer, director, agent, consultant or independent contractor of the Company or
any of its subsidiaries or affiliates and (ii) that Employee will not convey any
Confidential Information or trade secrets about any employees, officers,
directors, agents, consultants and independent contractors of the Company or any
of its subsidiaries or affiliates to any other person except within the scope of
Employee’s duties hereunder.

(d) NON-SOLICITATION OF CUSTOMERS, SUPPLIERS, PARTNERS. During the Restricted
Period, Employee shall not, without the prior written consent of the Company,
directly or indirectly, solicit, attempt to do business with, or do business
with any customers of, suppliers (including providers of travel inventory) to,
business partners of or business affiliates of the Company or any of its
subsidiaries or affiliates (collectively, “Trade Relationships”) on behalf of
any entity engaged in a Competitive Activity, or encourage (regardless of who
initiates the contact) any Trade Relationship to use the services of any
competitor of the Company or its subsidiaries or affiliates, or encourage any
Trade Relationship to change its relationship with the Company or its
subsidiaries or affiliates.

 

10



--------------------------------------------------------------------------------

(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments shall be made for
hire by the Employee for the Company or any of its subsidiaries or affiliates.
“Employee Developments” means any idea, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work or authorship that (i) relates to the business or
operations of the Company or any of its subsidiaries or affiliates, or
(ii) results from or is suggested by any undertaking assigned to the Employee or
work performed by the Employee for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours. All Confidential Information and all Employee Developments
shall remain the sole property of the Company or any of its subsidiaries or
affiliates. The Employee shall acquire no proprietary interest in any
Confidential Information or Employee Developments developed or acquired during
the Term. To the extent the Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, the Employee hereby assigns to the Company all such
proprietary rights. The Employee shall, both during and after the Term, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Employee Developments.

(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Employee shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time.

(g) REMEDIES FOR BREACH. Employee expressly agrees and understands that Employee
will notify the Company in writing of any alleged breach of this Agreement by
the Company, and the Company will have 30 days from receipt of Employee’s notice
to cure any such breach.

Employee expressly agrees and understands that the remedy at law for any breach
by Employee of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Employee’s violation of any provision
of this Section 2 the Company shall be entitled to obtain from any court of
competent jurisdiction immediate injunctive relief and obtain a temporary order
restraining any threatened or further breach as well as an equitable accounting
of all profits or benefits arising out of such violation. Nothing in this
Section 2 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Employee of any of the provisions of this Section 2, which may
be pursued by or available to the Company.

(h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of the Term and/or Employee’s employment with the Company and, as applicable,
shall be fully enforceable thereafter in accordance with the terms of this
Agreement. If it is determined by a court of competent jurisdiction in any state
that any restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

 

11



--------------------------------------------------------------------------------

3. TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement. Employee acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, the Employee has not relied upon,
any representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement. Employee hereby represents and warrants
that by entering into this Agreement, Employee will not rescind or otherwise
breach an employment agreement with Employee’s current employer prior to the
natural expiration date of such agreement.

4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder, provided that, in the
event of a transfer of Employee to any entity affiliated with the Company and/or
the merger, consolidation, transfer, or sale of all or substantially all of the
assets of the Company with or to any other individual or entity, this Agreement
shall, subject to the provisions hereof, be binding upon and inure to the
benefit of such successor and such successor shall discharge and perform all the
promises, covenants, duties, and obligations of the Company hereunder, and all
references herein to the “Company” shall refer to such successor.

5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Employee hereunder, as may be
required from time to time by applicable law, governmental regulation or order.

6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect, or extended beyond expiration of the Term (regardless of continued
employment), except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect.

 

12



--------------------------------------------------------------------------------

Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

9. INDEMNIFICATION. The Company shall indemnify and hold Employee harmless for
acts and omissions in Employee’s capacity as an officer, director or employee of
the Company to the maximum extent permitted under applicable law; provided,
however, that neither the Company, nor any of its subsidiaries or affiliates
shall indemnify Employee for any losses incurred by Employee as a result of acts
described in Section 1(c) of this Agreement.

ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:

 

EXPEDIA, INC.

/S/ Burke F. Norton

By:   Burke F. Norton Title:   Executive Vice President, General Counsel Dated:
  March 16, 2009

/S/ Gary M. Fritz

Gary M. Fritz Dated:   March 16, 2009

 

13